                       Case 1:19-cv-04297-ER Document 84 Filed 12/11/20 Page 1 of 4




See last page.
                                                    A Registered Limited Liability Law Partnership
                      11 6 2 0 Wilsh ire B lv d ., 9th F loor, L os A ngeles, C alifornia 90025      |   (310) 697-7200


                                                                                                          December 3, 2020

             Honorable Edgardo Ramos | United States District Judge
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

             Re:    Kannuu Pty Ltd. v. Samsung Electronics Co., Ltd. et al., 1:19-cv-04297-ER

             Dear Judge Ramos:

             I represent Plaintiff Kannuu Pty Ltd. (“Kannuu”) in the above-identified action. I write to
             respond to Samsung’s requests that the Court (a) grant Samsung leave to move to compel
             more detailed infringement contentions under Local Patent Rule 6 (“LPR 6”), and (b)
             “order a re-computation of the deadline for Samsung to serve invalidity contentions, and of
             all other subsequent local patent rule deadlines.” Because Kannuu fully complied with both
             of the LPR 6’s disclosure obligations, Samsung’s request for leave to move to compel should
             be denied, as should its request to postpone the upcoming local patent rule deadlines.

             Samsung’s letter begs four questions: (1) What obligations are imposed by LPR 6? (2) Did
             Kannuu satisfy those obligations? (3) Should any of the other local patent rule deadlines be
             changed? (4) What was the proper procedure for Samsung to follow if it wanted the Court
             to impose additional disclosure requirements not set forth in LPR 6?

             Question 1: What obligations are imposed by LPR 6?

             “Unless otherwise specified by the Court,” LPR 6 requires the plaintiff in a patent
             infringement case to do two things: (1) identify the specific claims it contends are infringed;
             and (2) identify the products/processes it accuses of infringement. LPR 6 (requiring the
             identification of “each claim of each patent-in-suit that is allegedly infringed and each
             product or process of each opposing party of which the party claiming infringement is
             aware that allegedly infringes each identified claim.”). Unlike a Complaint for patent
             infringement, the contentions required by LPR 6 force a plaintiff to do more than identify a
             representative claim and a representative product, and instead LPR 6 helps to define the
             metes and bounds of the case by requiring the patent owner to identify “each” claim and
             “each” product/process at issue. This helps to guide discovery and also enables the accused
             infringer to know which claims it needs to try to invalidate if it contests validity.

             Despite the unambiguous language of LPR 6, Samsung contends that LPR 6 has additional
             unwritten requirements. Contrary to Samsung’s position, by default LPR 6 does not require
             that the party claiming infringement provide any claim charts or other explanation as to how
          Case 1:19-cv-04297-ER Document 84 Filed 12/11/20 Page 2 of 4
Page 2
December 3, 2020

the accused products and processes meet the limitations of the asserted claims. See, e.g.,
Intellectual Ventures II LLC v. JP Morgan Chase & Co, 13-cv-3777 (AKH) (S.D.N.Y. 2015)
(“The Local Rules do not require by their language, prior to the completion of discovery, a
detailed explanation of how each accused product infringes or the plaintiffs’ precise theory of
infringement.”) (Emphasis in original.) Samsung’s arguments based on Rule 11 miss the
mark because LPR 6 is not designed to kick the tires on plaintiff’s pre-filing analysis, and
Samsung has not pointed to any authority for its attempt to tie together Rule 11 and LPR 6.

The limited disclosure obligations of LPR 6 stand in stark contrast to the more detailed
disclosure obligations imposed, for example, by the Northern District of California. For
cases that are part of the SDNY’s Pilot Program, the disclosure requirements mirror the
more detailed requirements of the Northern District of California. This case, however, is
not part of the SDNY’s Pilot Program, and the disclosure requirements are governed by
LPR 6. The Yama Capital case cited by Samsung is distinguishable on this basis. The New
York Univ. case that Samsung cites (which pre-dates the SDNY’s Local Patent Rules)
likewise applied the Northern District of California rules not LPR 6.

The Iron Gate case Samsung cites was an Order on a motion to dismiss under Rule 12(b)(6),
not a motion to compel under LPR 6. The scope of LPR 6 was not at issue, and the passing
reference the court made to LPR 6 was a footnote to the following discussion: “A plaintiff is
not required to list which of the claims in the patent have been infringed in its pleading; as
the Federal Circuit has recently reiterated, ‘a plaintiff need not even identify which claims
are being infringed.’” The court noted in the footnote that requiring the plaintiff to identify
the claims in its pleading would render LPR 6 superfluous. The footnote does not cite any
authority for the proposition that LPR 6 requires claim charts nor was that at
issue. Moreover, the docket for that case contains an entry from 2015 (prior to the ruling
Samsung cites) showing that the court in that case had elected to participate in the SDNY’s
Patent Pilot Project, which as explained above entailed more detailed disclosures.

This Court’s decision in Bam Bags is not to the contrary. The issue in Bam Bags was whether
the patent owner should be allowed to conduct discovery on products that were not
disclosed in the LPR 6 disclosures. There, the plaintiff had identified only one product
accused of infringement but sought discovery on other products. The discovery issue did
not turn on whether LPR 6 required claim charts or the like, which was not at issue.

Question 2: Did Kannuu fully satisfy its obligations under LPR 6?

A review of Kannuu’s disclosures (Ex. 1 to Samsung’s letter) shows that Kannuu has fully
complied with both of LPR 6’s express requirements. Samsung does not dispute this aspect.

Question 3: Should any of the other local patent rule deadlines by changed?

At the end of its letter, Samsung requests that because Kannuu supposedly has not complied
with LPR 6 the Court should postpone the other local patent rule deadlines. Samsung’s


                                              -2-
          Case 1:19-cv-04297-ER Document 84 Filed 12/11/20 Page 3 of 4
Page 3
December 3, 2020

attempt to derail the schedule raises questions about Samsung’s true motives in seeking to
impose additional requirements under LPR 6 only after Kannuu served its LPR 6
disclosures. In any event, leaving aside Samsung’s motives, the delay Samsung seeks is
unwarranted. Because the premise of Samsung’s argument is false, Samsung’s
postponement request should be rejected. Nor is there any practical reason Samsung needs
extra time. Samsung is fully able to comply with its obligations under LPR 7 (regarding
invalidity contentions). As Kannuu explained to Samsung, LPR 7 (just like LPR 6) does
not require claim charts or the like. Instead, it merely requires Samsung to identify “each
item of prior art” and does not require Samsung to identify how each item of prior art
applies. Moreover, Samsung already has identified in the related IPR proceeding the prior
art on which Samsung relies, and therefore Samsung should have no difficulty in identifying
the prior art. Notably, Kannuu asked Samsung whether Samsung believes LPR 7 requires
Samsung to provide claim charts or the like, and Samsung refused to take a position on this.

Question 4: What was the proper procedure for Samsung to follow to request that the
Court impose additional disclosure obligations beyond those set forth in LPR 6?

Under LPR 2, the parties are required to discuss at the Rule 26(f) conference any proposed
modifications to the local patent rules. LPR 2. If Samsung wanted the Court to modify the
disclosure requirements of LPR 6, the time to raise it with Kannuu was at the Rule 26(f)
conference and the time to raise it with the Court was as part of the Rule 26(f) Report. That
is what the defendant did, for example, in Mirror Worlds v. Facebook, 17-cv-03473 (SDNY
2017) (Dkt. Nos. 31 and 32, attached hereto as Exhibits 1 and 2). In that case, Judge Koeltl
rejected Facebook’s request to modify LPR 6 to add in the extra disclosure requirements
that are part of the Northern District of California’s rules. Judge Koeltl noted that he was
one of the drafters of the SDNY’s patent local rules and that the rules were intended to be
kept simple. The Nationwide case cited by Samsung is distinguishable on this basis, as the
parties’ stipulated at the outset to a claim chart requirement in addition to the requirements
of LPR 6. (Ex. 3 hereto.) Similarly, the claim chart requirement in Speedfit evidently was
imposed under an Amended Scheduling Order and plaintiffs did not dispute that they were
required to submit claim charts. Here, Samsung did not request any modification to the
disclosure requirements and Kannuu did not agree to any modifications. Instead, the
parties agreed the disclosures would be governed by LPR 6. Dkt. No. 40-1. Now, only
after Kannuu has served its disclosures, does Samsung belatedly ask for more.

If Samsung wants this Court to impose new, additional obligations on Kannuu, Samsung is
free to make that request via the proper procedure. Courts (such as in the Times Three
Clothier case Samsung cites) sometimes exercise their discretion to require more than the
default disclosures, but only under unusual circumstances that are not present here. And a
motion to compel compliance with LPR 6 is not the proper procedure for that, as Kannuu
already complied with LPR 6 and cannot be compelled to comply with requirements that
were never imposed. Samsung’s attempt to taint Kannuu with the stigma of being on the
losing end of a motion to compel should be rejected as Kannuu has done nothing wrong.


                                              -3-
                      Case 1:19-cv-04297-ER Document 84 Filed 12/11/20 Page 4 of 4
          Page 4
          December 3, 2020

                                                               Respectfully submitted,

                                                               /s/ Perry Goldberg

                                                               Perry Goldberg
                                                               Progress LLP




The parties are directed to appear before the Court for a
telephonic conference on December 18, 2020 at 2:00 p.m.
The parties are directed to call (877) 411-9748 at that time
and enter access code 3029857, followed by the pound (#)
sign. The Clerk of Court is respectfully directed to
terminate the motion. Doc. 81.

So ordered.



           12/11/2020




                                                                 -4-
